DETAILED ACTION
Status of Application
Receipt of the Amendments and Applicant’s Arguments/Remarks, all filed 10/26/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1, 3, and 4 are amended.
Claims 1-6 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments/Arguments
Applicant's arguments, see pages 5-7 of the remarks, filed 10/26/2020 with respect to the rejections under 35 USC 103 have been considered and are persuasive and the previous rejections under 35 USC 103 are hereby withdrawn.
However, examiner now relies on Hajime (JP2002212052A Machine English Translation) in view of Leivers ("Unravelling the confusion around arnica's herbal and homeopathic use", The Pharmaceutical Journal (Vol 275), 3 September 2005, p 289-291.).
The new grounds of rejection under 35 USC 103 are not necessitated by amendment, therefore, this action is made non-final.



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime (JP2002212052A Machine English Translation) in view of Leivers ("Unravelling the confusion around arnica's herbal and homeopathic use", The Pharmaceutical Journal (Vol 275), 3 September 2005, p 289-291.).
	Regarding claims 1-6, Hajime is drawn to a skin care preparation improving effects such as an amelioration of wrinkle, wherein the preparation comprises water, alcohols, and plant extracts (abstract).
 	Hajime discloses the content of arnica plant extract is preferably 0.001% [0014].
Hajime discloses ethyl alcohol as the extraction solvent [0016]. 
 	Hajime discloses the water may be distilled water and alkaline water. In addition, these can use one kind or a combination of two or more kinds of water [0007].
 	Hajime discloses a method of preparing a beauty liquor comprising arnica extract prepared by the usual method [0036].
	Hajime does not explicitly disclose wherein arnica is Arnica Montana and does not explicitly disclose a first and second dilution step. 
	However, Leivers discloses Arnica montana flowering plants are used in tincture preparation (caption under image on pg. 289).
 	Leivers discloses arnica products are typically prepared from an alcoholic extract (pg. 290). Lievers discloses components of arnica include the sesquiterpene lactones helenalin (pg. 290).
 	Leivers discloses for homeopathic remedies, the mother tincture is serially diluted with water solution (pg. 290).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method as disclosed by Hajime, wherein the distilled water and alkaline water as taught in Hajime, are used in a serial dilution with water Arnica montana preparation, as previously disclosed by Leivers, and arrive at the instant invention of Arnica montana extract that is first diluted with distilled water, and then diluted with alkaline water.
	One of ordinary skill in the art would have been motivated to do so because Hajime and Leivers are both in the field of topical formulations comprising arnica, and Leivers discloses wherein the mother tincture of arnica is serially diluted with a water solution to for homeopathic remedies (pg. 290). Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	
Conclusion
	Due to the new grounds of rejection, this action is made non-final.
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615